DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The Specification in several sections of paragraphs [0009] and [0011] recites: ‘According so some embodiments …’ which the Examiner believes should be --According to …--
Appropriate correction is required.
Claim Objections
Claims 1-10, 14 and 15 are objected to because of the following informalities:
In claim 1, line 17, the Examiner suggests replacing ‘storing’ with --store-- so that the verb tense beginning this limitation may match with the others.
In claim 2, the Examiner suggests replacing the limitations
‘receive the second intent vector, receiving the first stored vector;’
with
--receive the second intent vector;
--receiving the first stored vector;--
In claims 2-10, the preamble reads ‘… wherein the processor is further configured’ which the Examiner believes should be --wherein the processor is further configured to--
With regard to claims 4 and 14, the claims make mention of the abbreviation ‘GRU’ without first providing its expansion. Claims 4 and 14, as well as claims 8 and 9 which depend on claim 4 are hereby objected to.
With regard to claims 5 and 15, the claims make mention of the abbreviation ‘Bi-LSTM’ without first providing its expansion. Claims 5 and 15 are hereby objected to.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. 
With regard to independent claims 1 and 11, the final two limitations (particularly claim 1) recite the steps of:
storing a copy of the combined vector as a second stored vector; and,
generate a text response to the user.
It however appears that there is a missing step between storing the combined vector as the second stored vector, and generating a text response. There does not seem to be the proper link or technique that would be required to generate the text response that would be applicable to the previous steps of the claim.
Independent claims 1 and 11 are hereby rejected under 35 U.S.C. 112(b).
Dependent claims 2-10 and 12-18 are also rejected under 35 U.S.C. 112(b) for failing to rectify the issue raised over their respective independent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 2, 3, 6, 10, 11, 12, 13, 16, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Claims 1 and 11 recite the limitations of receiving a first and a second utterance from a user, converting the utterances into first and second data, parsing both text data to identify keywords, encoding first and second intent vectors from the identified keywords, saving the first and second intent vectors, combining both the first and second intent vectors to send the stored combined vector to a dialog manager, and generating a text response.
Claim 19 recites the limitations of receiving a first and a second utterance from a user, converting the utterances into first and second data, parsing both text data to identify keywords, encoding first and second intent vectors from the identified keywords, saving the first and second intent vectors, and combining both the first and second intent vectors to send the stored combined vector to a dialog manager.
Apart from the communication system, computing device, memory and processor, which are well-known routine and conventional in the art and which are generic by their recitation, nothing in the claims preclude the claimed technique from being performed in the human mind. A human may listen to a user make two different utterances, transcribe the utterances into two texts, read through both texts to identify sets of keywords within them, based on the keywords, encode respective intent vectors, combine both vectors, present the combined vector to a preset table of words or another human acting as a dialog manager, and generating a text response to the initial user. The text response may be generated based on listening the initial two utterances. Encoding the intent vectors could be performed through the use of a look-up table associated with the detected keywords. The processor and storage memory serve as general purpose computer used in implementing and storing instructions for the abstract idea. The claims hereby recite a mental process.
The judicial exception is not integrated into a practical application because the claims simply teach of encoding intent vectors from transcriptions of utterances, combining and storing the intent vectors to be delivered to a dialog manager, and in some cases, generating a text response. The invention is not tied to any particular defining structure and simply provides instructions to apply the judicial exception. The techniques can be performed by a generic computer. The claims make mention of a communication system, computing device, memory storage and a processor, which are recited at such a high level of generality, that they amount to no more than general-purpose hardware used as tools to implement the abstract idea, (classifiable as automation of the mental process steps). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the invention is not tied to a practical application.
The claims provide techniques that amount to no more than mere instructions that apply the judicial exception to being performed by a generic device. Merely mentioning the communication system, computing device, memory storage and processor do not add significantly more to the abstract idea, as they amount to no more than general-purpose hardware used as tools to implement the abstract idea and do not provide any particular application other than applying them for the purpose of implementing a judicial exception. Mere instructions to apply an exception using a generic device cannot provide an inventive concept. Claims 1, 11 and 19 are not eligible.
Claim 2 indicates concatenating two received vectors. A human may receive the two vectors and concatenate them as a way of combining them, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 3 indicates performing a weighted sum on two received vectors. A human may receive the two vectors and perform a weighted sum on them as a way of combining them, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 6 indicates generating a text response via a dialog manager. A human may, while acting as a dialog manager, generate a text response, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 10 indicates converting a text response to speech which can be heard by the user. A human may loudly speak out a generated text response for the user to hear, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 12 indicates concatenating two received vectors. A human may receive the two vectors and concatenate them as a way of combining them, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 13 indicates performing a weighted sum on two received vectors. A human may receive the two vectors and perform a weighted sum on them as a way of combining them, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 16 indicates generating a text response via a dialog manager. A human may, while acting as a dialog manager, generate a text response, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 20 indicates combining two received vectors either by concatenating them or by performing a weighted sum. A human may receive the two vectors and concatenate them or perform a weighted sum on them as a way of combining them, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 3, 4, 6, 10, 11, 12, 13, 14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kennewick et al (US 2016/0148610 A1: hereafter – Kennewick) in view of Mathias et al (US 2021/0142794 A1: hereafter – Mathias) further in view of Wu et al (US 2019/0188590 A1: hereafter – Wu).
For claim 1, Kennewick discloses [[an automated assistant comprising]]
a communication system and a computing device operably connected to the communication system, the computing device including at least one memory, and a processor (Kennewick: [0087] — a communications network; FIG. 1 Part 160 — a user device; Part 112 — a processor; Part 114 — storage device), where the processor is configured to:
receive a first utterance from a user (Kennewick: [0053] — receiving a first portion of a natural language utterance);
encode a first intent [[vector]] from the first set of key words (Kennewick: [0005] — predicting an intent associated with the received (first) portion of the utterance; Abstract — determining the intent based on one or more words from the utterance);
receive a second utterance from a user (Kennewick: [0053] — receiving a first portion of a natural language utterance);
encode a second intent [[vector]] from the second set of key words (Kennewick: [0005] — predicting an intent associated with the received (second) portion of the utterance; Abstract — determining the intent based on one or more words from the utterance).
The reference of Kennewick provides teaching for receiving intents from a first utterance and a second utterance. It fails to teach of parsing the text data to obtain keywords that signify the intents, and then storing the intent vectors.
The reference of Mathias is now introduced to teach these limitations as:
convert the first utterance into a first set of text data (Mathias: [0036] — transcribing audio data into text);
parse the first set of text data to identify a first set of key words (Mathias: [0057] — parsing the text data to determine intent based on a database of words that correspond to intents (thereby searching and identifying a first set of keywords));
encode a first intent vector from the first set of key words (Mathias: [0030] — encoding the intent into a vector; [0096] — encoding the intent into a fixed length vector);
store the first intent vector as a first stored vector (Mathias: [0023] — storing contextual information associated with a conversation (of which the contextual information includes the intent vector));
convert the second utterance into a second set of text data (Mathias: [0036] — transcribing audio data into text);
parse the second set of text data to identify a second set of key words (Mathias: [0057] — parsing the text data to determine intent based on a database of words that correspond to intents (thereby searching and identifying a second set of keywords));
encode a second intent vector from the second set of key words (Mathias: [0030] — encoding the intent into a vector; [0096] — encoding the intent into a fixed length vector);
combine the second intent vector with the first stored vector forming a combined vector (Mathias: [0108] — a concatenation (combination) of vectors (including an intent vector) to form a new vector);
storing a copy of the combined vector as a second stored vector (Mathias: [0108] — a concatenation of vectors which get forwarded to a decoder (indicating a storage also of the combined vector before it gets processed)).
Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Mathias into that of Kennewick, given the predictable result that parsing the text to obtain keywords reflective of intents makes it easier to determine the overall intent of the utterance.
The combination of Kennewick in view of Mathias provides teaching for obtaining a combined vector from the obtained intent vector, but fails to teach of forwarding the combined vector to a dialog manager.
The reference of Wu is now introduced to teach an automated assistant comprising (Wu: [0023] — a chatbot able to assist drivers and passengers (the chatbot being the automated assistant))
forwarding the combined vector to a dialog manager (Wu: [0003] — presenting an intent vector a chatbot (the chatbot here taken as a dialog manager)); and,
generate a text response to the user (Wu: [0003] — the chatbot generates a response; [0049] — providing responses as text).
Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Wu into that of the combination, given the predictable result that delivering the combined intent vector to the dialog manager would ensure that the generated response would be serve the user’s intended purpose.
For claim 2, claim 1 is incorporated and the combination Kennewick in view of Mathias further in view of Wu discloses the automated assistant, wherein the processor is further configured:
receive the second intent vector (Mathias: FIG 5 542, [0108] — an intent embedding vector), receiving the first stored vector (Mathias: FIG 5 540, 544, [0108] — other stored vectors that are to be combined with the intent vector);
concatenate the first stored vector to the second intent vector to combine the second intent vector and the first stored vector (Mathias: [0108] — a concatenation (combination) of vectors (including an intent vector) to form a new vector).  
For claim 3, claim 1 is incorporated and the combination of Kennewick in view of Mathias further in view of Wu discloses the automated assistant, wherein the processor is further configured:
receive the second intent vector (Mathias: FIG 5 542, [0108] — an intent embedding vector), receive the first stored vector (Mathias: FIG 5 540, 544, [0108] — other stored vectors that are to be combined with the intent vector), and perform a weighted sum of the second intent vector and the first stored vector to combine the second intent vector and the first stored vector (Wu: [0106] — integrating available information (vectors) through the use of a weighted sum).
For claim 4, claim 3 is incorporated and the combination of Kennewick in view of Mathias further in view of Wu discloses the automated assistant, wherein the processor is further configured:
perform the weighted sum via a GRU (Wu: [0106] — the weighted sum is performed by an RNN operation, the RNN being a GRU; [0129] — an RNN can be GRU).
For claim 6, claim 1 is incorporated and the combination of Kennewick in view of Mathias further in view of Wu discloses the automated assistant, wherein the processor is further configured:
generate the text response via a dialog manager (Wu: [0003] — a chatbot as a dialog manager which generates a response; [0049] — providing responses as text).
For claim 10, claim 1 is incorporated and the combination of Kennewick in view of Mathias further in view of Wu discloses the automated assistant, wherein the processor is further configured:
convert the text response to speech that can be heard by the user (Wu: [0064] — text-to-speech systems to convert generated text into audible speech).
As for claim 11, method claim 11 and system claim 1 are related as method detailing procedures for using the claimed system, with each claimed element’s function corresponding to the claimed system parts. Accordingly, claim 11 is similarly rejected under the same rationale as applied above with respect to system claim 1.
As for claim 12, method claim 12 and system claim 2 are related as method detailing procedures for using the claimed system, with each claimed element’s function corresponding to the claimed system parts. Accordingly, claim 12 is similarly rejected under the same rationale as applied above with respect to system claim 2.
As for claim 13, method claim 13 and system claim 3 are related as method detailing procedures for using the claimed system, with each claimed element’s function corresponding to the claimed system parts. Accordingly, claim 13 is similarly rejected under the same rationale as applied above with respect to system claim 3.
As for claim 14, method claim 14 and system claim 4 are related as method detailing procedures for using the claimed system, with each claimed element’s function corresponding to the claimed system parts. Accordingly, claim 14 is similarly rejected under the same rationale as applied above with respect to system claim 4.
As for claim 16, method claim 16 and system claim 6 are related as method detailing procedures for using the claimed system, with each claimed element’s function corresponding to the claimed system parts. Accordingly, claim 16 is similarly rejected under the same rationale as applied above with respect to system claim 6.
For claim 19, Kennewick discloses a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations comprising:
receiving a first utterance from a user (Kennewick: [0053] — receiving a first portion of a natural language utterance);
encoding a first intent [[vector]] from the first set of key words (Kennewick: [0005] — predicting an intent associated with the received (first) portion of the utterance; Abstract — determining the intent based on one or more words from the utterance);
receiving a second utterance from a user (Kennewick: [0053] — receiving a first portion of a natural language utterance);
encoding a second intent [[vector]] from the second set of key words (Kennewick: [0005] — predicting an intent associated with the received (second) portion of the utterance; Abstract — determining the intent based on one or more words from the utterance).
The reference of Kennewick provides teaching for receiving intents from a first utterance and a second utterance. It fails to teach of parsing the text data to obtain keywords that signify the intents, and then storing the intent vectors.
The reference of Mathias is now introduced to teach these limitations as:
converting the first utterance into a first set of text data (Mathias: [0036] — transcribing audio data into text);
parsing the first set of text data to identify a first set of key words (Mathias: [0057] — parsing the text data to determine intent based on a database of words that correspond to intents (thereby searching and identifying a first set of keywords));
encoding a first intent vector from the first set of key words (Mathias: [0030] — encoding the intent into a vector; [0096] — encoding the intent into a fixed length vector);
storing the first intent vector as a first stored vector (Mathias: [0023] — storing contextual information associated with a conversation (of which the contextual information includes the intent vector));
converting the second utterance into a second set of text data (Mathias: [0036] — transcribing audio data into text);
parsing the second set of text data to identify a second set of key words (Mathias: [0057] — parsing the text data to determine intent based on a database of words that correspond to intents (thereby searching and identifying a second set of keywords));
encoding a second intent vector from the second set of key words (Mathias: [0030] — encoding the intent into a vector; [0096] — encoding the intent into a fixed length vector);
combining the second intent vector with the first stored vector forming a combined vector (Mathias: [0108] — a concatenation (combination) of vectors (including an intent vector) to form a new vector);
storing a copy of the combined vector as a second stored vector (Mathias: [0108] — a concatenation of vectors which get forwarded to a decoder (indicating a storage also of the combined vector before it gets processed)).
The same motivation applied to claim 1 for incorporating the reference of Mathias into the teaching of Kennewick is applicable here still.
The combination of Kennewick in view of Mathias provides teaching for obtaining a combined vector from the obtained intent vector, but fails to teach of forwarding the combined vector to a dialog manager.
The reference of Wu is now introduced to teach this as:
forwarding the combined vector to a dialog manager (Wu: [0003] — presenting an intent vector a chatbot (the chatbot here taken as a dialog manager)).
The same motivation applied to claim 1 for incorporating the reference of Wu into the teaching of the combination of Kennewick in view of Mathias is applicable here still.
For claim 20, claim 19 is incorporated and the combination of Kennewick in view of Mathias further in view of Wu discloses the non-transitory computer readable medium, wherein the operation of combining the second intent vector with the first stored vector comprises concatenating the first stored vector to the second intent vector (Mathias: [0108] — a concatenation (combination) of vectors (including an intent vector) to form a new vector) or performing a weighted sum of the second intent vector and the first stored vector (Wu: [0106] — integrating available information (vectors) through the use of a weighted sum).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kennewick (US 2016/0148610 A1) in view of Mathias (US 2021/0142794 A1) further in view of Wu (US 2019/0188590 A1) as applied to claim 1, and further in view of Fan et al (U.S. 10,923,111 B1: hereafter – Fan).
For claim 5, claim 1 is incorporated but the combination of Kennewick in view of Mathias further in view of Wu fails to disclose the limitations of this claim, for which Fan is now introduced to teach as the automated assistant, wherein the processor is further configured:
form a first intent vector and form a second intent vector via a Bi-LSTM network (Fan: Col 22 lines 17-32 — using a bi-directional LSTM to process feature vectors, the feature vectors including information representative of intent).
The combination of Kennewick in view of Mathias further in view of Wu provides teaching for forming first and second intent vectors, but differs from the claimed invention in that the claimed invention further provides that the vectors are formed by a Bi-LSTM. This isn’t new to the art as the reference of Fan is seen to provide teaching for processing intent vectors through the use of Bi-directional Long Short Term Memory. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Fan into that of the combination, given the predictable result that the use of the bi-LSTM ensures that all terms that contribute to the intent vector have equal influence on the final state of the intent vector.
As for claim 15, method claim 15 and system claim 5 are related as method detailing procedures for using the claimed system, with each claimed element’s function corresponding to the claimed system parts. Accordingly, claim 15 is similarly rejected under the same rationale as applied above with respect to system claim 5.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kennewick (US 2016/0148610 A1) in view of Mathias (US 2021/0142794 A1) further in view of Wu (US 2019/0188590 A1) as applied to claim 4, and further in view of Li et al (US 2020/0279151 A1: hereafter – Li).
For claim 8, claim 4 is incorporated but the combination of Kennewick in view of Mathias further in view of Wu fails to disclose the limitation of this claim, for which Li is now introduced to teach as the automated assistant, wherein the processor is further configured:
transfer the second intent vector to the GRU via a feed forward unit (Li: [0094] — vectors which may be feed-forwarded by GRU network).
The combination of Kennewick in view of Mathias further in view of Wu provides teaching for performing a weighted sum of intent vectors by a GRU, but differs from the claimed invention in that the claimed invention further provides teaching for transferring an intent vector to the GRU through a feed forward unit. The reference of Li is however seen to provide such teaching of feed-forwarding vectors by a GRU network. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found the use of a feed-forward  unit to transfer a vector to a GRU as an obvious method to try, given that a feed-forward it obvious to incorporate the teaching of Li into that of the combination, given that a feed-forward neural network is one form of neural networks that can be applied through a recurrent neural network. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kennewick (US 2016/0148610 A1) in view of Mathias (US 2021/0142794 A1) further in view of Wu (US 2019/0188590 A1) as applied to claim 4, and further in view of PARK et al (US 2020/0135178 A1: hereafter – Park).
For claim 9, claim 4 is incorporated but the combination of Kennewick in view of Mathias further in view of Wu fails to disclose the limitation of this claim, for which Park is now introduced to teach as the automated assistant, wherein the processor is further configured:
receive the first stored vector via the GRU (Park: [0070] — a GRU which receives an input signal vector).
The combination of Kennewick in view of Mathias further in view of Wu provides teaching for performing a weighted sum that combined vectors through the use of a GRU. It differs from the claimed invention in that the claimed invention further states that a first stored vector is received through the GRU, whereas the applied references of the combination do not specifically state so. Hence, for the purpose of combining two separate vectors through the use of a GRU, at the time the application was effectively filed, one of ordinary skill in the art would have found the receipt of a vector required for combination through a GRU as an obvious method to try, given that a combination of vectors to form a combined vector would require input vectors.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Wohlwend et al (US 2020/0151253 A1) provides teaching for a situation whereby when two intents are merged, a new prototype vector for the intent may be created from the combined message embeddings of the two intents [0133].
Mullins et al (US 2020/0228469 A1) provides teaching for combining intent with other information so as to produce candidate responses [0034].
GRUBER et al (US 2018/0350353 A1) provides teaching for parsing a text string into first and second candidate substrings, identifying a first keyword associated with a first substring and identifying a second keyword associated with a second substring [0305], and determining a first intent associated with the first candidate substring and a second intent associated with the second candidate substring [0264].
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657